The Court,
(present Waties and Bay, Justices,)
therefore, took this opportunity of mentioning that these kind of actions had become very frequent of late ; as it often happened that as soon as a purchaser got tired or disappointed in a bargain, he would then set up a pretext of this kind for recovering back his money. That juries had been very much in the habits of giving in such verdicts as had a tendency to rescind sales entirely, instead of making a reasonable abatement in the price so as to do justice to both *481parties, without setting aside a bargain. They, therefore, recommended to the jury to consider seriously of this case, and not to slide too easily into a practice that really rendered almost all sales uncertain. They further laid it down as a good general rule, that wherever the case was a doubtful one, as the present, it was better to support contracts, than to vitiate, or set them aside.
Verdict for defendant.